Plaintiff and defendants have appealed from a final judgment of the St. Lawrence Trial Term of the Supreme Court. Plaintiff is the wife of the defendant Charles E. Butts and the mother of the codefendant. She instituted this action against defendants to eject them from real property, title to which is in her name located in Gouverneur, N. Y. In her complaint she also asked a judgment for damages against them for use occupation and for waste. Defendant husband interposed an answer denying the material allegations of the complaint coupled with the plea of the Statute of Limitations and also a counterclaim in which he asked that it be determined that he is the owner of a one-half interest in the premises and that his wife be directed to convey the same to him. The co defendant in his answer denied the material allegations of the complaint and also interposed the Statute of Limitations as a defense. After a trial of the issues before the court,without a jury the court determined that *811plaintiff is the owner in fee of the premises in question and directed that defendants be excluded therefrom. The court dismissed the husband’s counterclaim and also dismissed the plaintiff’s claims for damages. From that judgment all parties have appealed. After an examination of the proof this court is of the opinion that the evidence sustains the finding of the trial court and hence the judgment appealed from should be affirmed. Judgment unanimously affirmed, without costs to any of the parties. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.